Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/14/2022, with respect to the Drawing Objections have been fully considered and are persuasive.  
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is amended to recited the steps of “connecting a targeting system to the pedicle screw and only to the pedicle screw” and “adjusting the targeting system so that a retractor connected to the targeting system is positioned above a first location”.  Therefore, the targeting system is connected to the pedicle screw and the retractor, and thus the targeting cannot be solely connected to the pedicle screw since it is also connected to the retractor.  For purposes of examination, it is assumed that a distal end of the targeting system is connected to the pedicle screw and only to the pedicle screw. 
Likewise, claim 14 claims a similar recitation in which the targeting system is connected both the pedicle screw and the first surgical device.  For purposes of examination the distal end of the targeting system is assumed to be connected to only the pedicle screw. 
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 4, 6 - 9, 14, 15, 17 - 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kucharzyk et al. (US 2016/0345952 A1).

Regarding claim 1 (as best understood), Kucharzyk discloses a method of spinal surgery (Abstract), comprising: 
inserting a pedicle screw into a first pedicle of a first vertebra of a patient's anatomy (paragraph [0095] and Fig. 2 show a pedicle screw ref. 60 that is inserted into a first pedicle of a first vertebra ref. 12 of a patient such as shown in Fig.42); 
connecting a targeting system to the pedicle screw and only to the pedicle screw (the targeting system is taken to be assemblies ref. 330 as shown in Fig. 1 or assemblies ref. 830 shown in Fig. 40, in both Figs. 1 and 40 the distal end of the targeting is shown connected to the pedicle screw and only the pedicle screw for that particular targeting system); 
adjusting the targeting system so that a retractor connected to the targeting system is positioned above a first location of the patient's anatomy remote from the first pedicle (Fig. 1 shows a retractor ref. 580 connected to the targeting system via a plurality of arms and joints, likewise Fig. 40 shows a retractor ref. 710 connected to the targeting system.  Both retractors are positioned above a first location remote from the pedicle in which the pedicle screws are located.); 
retracting soft tissue with the retractor (retractors refs. 580, 710 are both tubular retractors and thus the step of insertion would require retraction of soft tissue around or above the bones of the spine); and 
performing surgery on the patient's anatomy through the retractor while the retractor remains positioned above the first location (paragraph [0130] discloses using anchor extensions through the retractor and paragraph [0150] discloses positioning a screw through the rector, both of which are considered to be surgical steps).

Regarding claim 2, Kucharzyk discloses the method of claim 1, wherein the first location of the patient's anatomy includes one of a second pedicle of the first vertebra and a pedicle of a second vertebra (Fig. 42).  

Regarding claim 3, Kucharzyk discloses the method of claim 1, wherein the first location of the patient's anatomy includes an intervertebral disc between the first vertebra and a second vertebra (Abstract, paragraphs [0009, 14, 26, 33, 34] all disclose the step of distracting the disc space, thus the location would be the intervertebral disc).  

Regarding claim 4, Kucharzyk discloses the method of claim 1, further comprising securing an orientation and the position of the retractor above the first location by locking at least one joint of the targeting system (paragraph [0143] discloses a plurality of articulating joints which be locked, thus securing an orientation of the retractor above the first location).  

Regarding claim 6, Kucharzyk discloses the method of claim 4, wherein the joint includes a telescoping joint (paragraph [0132] discloses a pin and groove attachment to arm ref. 570 such as shown in Fig. 1 which allows for telescoping movement of the retractor relative to the system).  

Regarding claim 7, Kucharzyk discloses the method of claim 4, wherein the joint is a cylindrical joint (paragraph [0160] discloses a post ref. 840 that is used to attached the retractor to the targeting system and is shown as being cylindrical in Figs. 30A-B).  

Regarding claim 8, Kucharzyk discloses the method of claim 1, wherein the adjusting step includes moving the retractor in at least three degrees of freedom relative to the pedicle screw (each joint provides a degree of freedom, see remarked Fig. 28 below for further clarification).  

    PNG
    media_image1.png
    842
    881
    media_image1.png
    Greyscale



Regarding claim 9, Kucharzyk discloses the method of claim 1, wherein the adjusting step includes translating the retractor along a first axis and rotating the retractor about at least one of the first axis and a second axis (see remarked Fig. 28 below).  

    PNG
    media_image2.png
    816
    947
    media_image2.png
    Greyscale


Regarding claim 14, Kucharzyk discloses a method of spinal surgery (Abstract), comprising: 
inserting a pedicle screw into a first pedicle of a first vertebra of a patient's anatomy (paragraph [0095] and Fig. 2 show a pedicle screw ref. 60 that is inserted into a first pedicle of a first vertebra ref. 12 of a patient such as shown in Fig.42); 
connecting a first targeting system to the pedicle screw and only to the pedicle screw (the targeting system is taken to be one of assemblies ref. 330 as shown in Fig. 1 or one of assemblies ref. 830 shown in Fig. 40, in both Figs. 1 and 40 the distal end of the targeting system is shown connected to the pedicle screw and only the pedicle screw for that particular targeting system); 
adjusting the first targeting system so that a first surgical device connected at a free end of the targeting system is positioned above a first location of the patient's anatomy remote from the first pedicle (Fig. 40 shows a first surgical device ref. 710 connected to vertebra , either of refs. 12 or 16 and which is considered the first location and is located at an unobstructed end of the targeting system and thus is considered to be a free end, similarly Fig. 1 shows a retractor ref. 580 which may be considered to the first surgical device in addition the system of Kucharzyk discloses a plurality of components in which any may be the first surgical device, e.g. refs. 830.); and 
performing a surgical step on the patient's anatomy with the surgical device at the first location while the surgical device remains connected to the pedicle screw (a screw or anchor is configured for insertion through the surgical device and as shown in the figures the first surgical device is connected to the targeting system.).

Regarding claim 15 (in a first interpretion), Kucharzyk discloses the method of claim 14, wherein the spinal surgery device is a cutting tool and the surgical step includes cutting the patient's anatomy with the cutting tool while the cutting tool is connected to the targeting system (if ref. 830 is taken to be the first surgical device, then blade extensions ref. 838 are considered to be a cutting tool as they are able to cut through soft tissue during the retraction process or in the alternative blade ref. 340 may be considered to be the spinal surgery device.  Paragraph [0177] further discloses that various other procedures may be performed via the targeting system, e.g. a facetectomy which involves removal of bone tissue, thus using a cutting tool).  

Regarding claim 17, Kucharzyk discloses the method of claim 14, wherein the first surgical device is a cage applier and the surgical step includes applying a cage to an intervertebral space between the first vertebra and a second vertebra using the cage applier (paragraph [0189]).  

Regarding claim 18, Kucharzyk discloses the method of claim 14, further comprising removing the first surgical device from the first targeting system and connecting a second surgical device to the first targeting system and performing a second surgical step (paragraphs [0173-177] discloses the steps of inserting a screw or anchor, a guide wire, screw extender or screw driver may be taken to be the first surgical device and the screw or screw extender or any of the tools required for the facetectomy may be the second surgical device).  

Regarding claim 19, Kucharzyk discloses the method of claim 18, further comprising adjusting the first targeting system to position the second surgical device above a second location of the patient's anatomy remote from the pedicle of the first vertebra, the second surgical step being performed on the patient's anatomy at the second location while the first targeting system remains connected to the pedicle screw (paragraph [0177]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharzyk et al. (US 2016/0345952 A1) in view of Meyer (US 2016/0262810 A1).

Regarding claim 5, Kucharzyk discloses the method of claim 4, except wherein the joint includes a spherical joint.  

Meyer teaches an analogous spinal surgical method (Abstract) comprising a targeting system (Fig. 2, ref. 10) configured to engage with a surgical instrument (paragraph [0027], ref. 100, Fig. 1).  The engagement further comprises a spherical joint (ball bearing ref. 22 and associated components as disclosed in paragraphs [0029 - 31, 34 - 38]).  Meyer teaches that the spherical joint allows for rotation in three degrees of freedom (Abstract).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the joints of Kucharzyk to be a spherical joint, as taught by Meyer, for the purpose of allowing at least three degrees of freedom to the retractor relative to the targeting system and pedicle screw. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharzyk et al. (US 2016/0345952 A1) in view of DiPoto et al. (US 2005/0075644 A1).

Regarding claim 10, Kucharzyk discloses the method of claim 1, except wherein the retracting step includes moving a first blade of the retractor relative to a second blade of the retractor.  

DePoto teaches a retractor configured for spinal surgery (Abstract), wherein the retractor comprises a distal portion coupled to a proximal portion (paragraph [0128], Figs. 10 - 11), wherein the distal portion comprises a first and second blade (ref. 114, 116, paragraph [0129]) to enable the distal portion to be expanded to a plurality of dimensions (paragraph [0129]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the retractor of Kucharzyk, such that the distal portion with wings is substituted for a distal portion with blades, thus allowing the degree of expansion to be modified by the surgeon as needed. 

Claim 11 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharzyk et al. (US 2016/0345952 A1) in view of Frey et al. (US 2014/0350614 A1). 

Regarding claim 11, Kucharzyk discloses the method of claim 1, except for further comprising generating a trajectory template for the pedicle screw prior to the inserting step.  

Frey teaches a method of spinal surgery (Abstract, paragraphs [0003, 0035]) comprising generating a trajectory template for a pedicle screw (paragraph [0035 & 182] discloses generating a preconfigured surgical template for a pedicle guide).  Frey teaches that by having a preconfigured surgical template, that the patient-contacting surfaces are configured to contact the plurality of anatomical features in a mating engagement, to ensure proper alignment (paragraph [0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kucharzyk to include the step of generating a trajectory template for the pedicle screw prior to the inserting step, as taught by Frey, for the purpose of ensuring proper alignment of the surgical components with the anatomical features of the patient. 

Regarding claim 12, Kucharzyk in view of Frey discloses the method of claim 11, wherein the trajectory template is at least partially based upon an anticipated orientation of the retractor and geometrical properties of the targeting system (Frey, paragraph [0037[).  

Regarding claim 13, Kucharzyk in view of Frey discloses the method of claim 12, wherein the inserting step includes inserting the pedicle screw along a trajectory in accordance with the trajectory template (Kucharzyk as modified by Frey discloses the use of a preconfigured template to guide surgical components, including those a pedicle screw).

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kucharzyk et al. (US 2016/0345952 A1) in view of Mire et al. (US 2014/0330086 A1).


Regarding claims 15 (in a second interpretation) and 16, Kucharzyk discloses the method of claim 14, except wherein the first surgical device is a cutting tool and the surgical step includes cutting the patient's anatomy with the cutting tool while the cutting tool is connected to the targeting system and claim 16 wherein the cutting tool is one of a drill, osteotome, ronguer, and rasp.  Paragraph [0177] discloses the surgical procedure of a facetectomy, which require the use of cutting tools.  However a drill, osteotome, ronguer or rasp are not specifically disclosed. 

Mire teaches a surgical retractor (Abstract, Fig. 1) for use in various spinal procedures, including facetectomy in which various cutting tools, including drills, may be used (paragraphs [0047-48]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first surgical device to be a cutting tool such that the surgical step includes cutting the patient's anatomy with the cutting tool while the cutting tool is connected to the targeting system and to include at least one of a drill to be used during a facetectomy, as taught by Mire, for the known purpose of efficiently cutting bone to either receive a screw or anchor to better prepare a site for a surgical procedure. 

Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773